Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “44” which is used as both a safety ring and a control valve at least in paragraphs 81 and 82. From figure 1, at least numerals “50”, “60”, “70”, “85” and “90” are not found in the specification. It is noted that there is a general lack of correlation between the numerals in the drawing and specification. Applicant is requested to revise the specification and the drawings to match the numerals used in both the specification and the drawings.      
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “80” at least in figures 1, 2 and 4B-E. It is noted that there is a general lack of correlation between the numerals in the drawing and specification. Applicant is requested to revise the specification and the drawings to match the numerals used in both the specification and the drawings. 
The drawings are objected to because numeral “40” is a brush at least in paragraph 64 but is used to designate a hose at least in figures 1, 3 and 4B-4E. Also, “100” is a structure used for mounting brush at least in paragraphs 34, 36, 53, 54, 57 and 59 but is used to designate a guidewire loop at least in figure 1. Also, “30” is a self-supporting opening at least in paragraphs 33 and 57 but is used to designate a cap at least in figure 1. It is noted that there is a general lack of correlation between the numerals in the drawing and specification. Applicant is requested to revise the specification and the drawings to match the numerals used in both the specification and the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: There is duplicate use of numeral “44” which is used as both a safety ring and a control valve at least in paragraphs 81 and 82. Additionally, “44” cannot be found in the drawings. 
Also, paragraph 67 describes figures 4A-4E as showing valves 20a-c in a pumping sequence. However, these valves are not shown in figures 4A-4E but are shown in figure 10.
It is noted that there is a general lack of correlation between the numerals in the drawing and specification. Applicant is requested to revise the specification and the drawings to match the numerals used in both the specification and the drawings.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification is silent as to a handle that comprises a section that can be permanently attached or releasably attached as called for in claim 7. No new matter should be entered. Additionally, the specification is silent as to any section with “the likeness of an ornamental feature” and no ornamental features are shown in the drawings.
No portion of the specification with any “section” that can be permanently attached or releasably attached to a handle could be found and none are identified in the drawings. 
The specification is silent as to a secondary piece which is permanently or reversibly attached to the mouthpiece pump to increase compressing force and direct the spray of fluids from the mouthpiece pump as called for in claim 12. Paragraph 13 mentions the existence of a secondary piece but it is not disclosed as increasing a compressing force or directing the spray of fluids. It is also not identified in the drawings. No new matter should be entered. Additionally, the specification is silent as to any piece with “the likeness of a an ornamental feature” and no ornamental features are shown in the drawings.
The specification does not describe any “secondary piece” that can be permanently attached or releasably attached to the mouthpiece pump and none are identified in the drawings. It is noted that paragraph 13 discloses the mouthpiece pump to be molded as a single piece and states that this eliminates a “risk of biting or dislodging a rigid or secondary piece”. However, stating that molding the mouthpiece as a single piece to prevent secondary pieces from being dislodged is not a disclosure of an existence of a secondary piece as claimed in claim 12. Paragraph 13 is disclosing that by molding the mouthpiece pump as a single piece there is no need for any rigid or secondary pieces. Ergo by eliminating the existence of any rigid or secondary pieces, this eliminates a “risk of biting or dislodging a rigid or secondary piece” as disclosed in paragraph 13 and called for in claim 1.
The specification is silent as to a plurality of disposable sleeves that fit over the mouthpiece pump as called for in claim 21. No new matter should be entered. The only sleeve found in the specification is an insulating sleeve for the reservoir in paragraph 55. The specification is silent as to any disposable sleeves that fit over the mouthpiece pump as called for in claim 21.
The specification does not describe any handle which comprises a metal wire covered by a polymer coating as called for in claims 4 and 24. Paragraph 61 discloses a coated wire for attaching chamber 16, however, chamber 16 is not the fluid reservoir as called for in claims 4 and 24. The only metal wire found associated with a handle is in paragraph 63 which discloses connectors 52 can be made from metal wires. However, connectors 52 are not the handles as called for in claim 24. Paragraph 59 discloses handles or mounts 22 to be formed from a bendable rod with a polymer coating. However, in the art a rod is generally considered to be thicker than a wire wherein a polymer coated rod is not considered to be an equivalent to a wire as called for in claims 4 and 24. Therefore the specification is silent as to a handle which comprises a metal wire covered by a polymer coating as called for in claims 4 and 24.
Claim 1 is specific to the embodiment which includes “a mouthpiece pump molded as a single piece utilizing one pliable material and deformable along its entire length” and which performs the function of being “compressed or bitten at any portion of the mouthpiece pump without risk of biting or dislodging a rigid or secondary piece” as shown at 16 in figure 11. However, claims 13-17 define a mouthpiece pump which comprises three valves. The only disclosed embodiment of a mouthpiece pump with three valves as called for in claims 13-17 is in figures 4A-4E. The embodiment of figures 5A-5E is made of three pieces, 18, 20a and 20c and thereby is not “a mouthpiece pump molded as a single piece utilizing one pliable material and deformable along its entire length” wherein there is no antecedent basis in the specification of a mouthpiece pump which includes three valves as required by claims 13-17 which is also molded as a single piece utilizing one pliable material and performs the function of being “compressed or bitten at any portion of the mouthpiece pump without risk of biting or dislodging a rigid or secondary piece” as required by claim 1 wherein the specification lacks a sufficient written description of this claimed arrangement and it is not shown in the drawings.
Also, regarding claim 16, paragraphs 23, 30, 72 and 85 all disclose that the third valve is biased in a closed position. There cannot be found any statement in the specification which disclose the third valve to be biased in the open position. Consequently, there is no antecedent basis in the specification for biasing the third valve in the open position as called for in claim 16 and the specification lacks a sufficient written description of biasing the third valve in the open position.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-7, 12-17, 21 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not describe any handle which comprises a metal wire covered by a polymer coating as called for in claims 4 and 24. The only metal wire found associated with a handle is in paragraph 63 which discloses connectors 52 can be made from metal wires. However, connectors 52 are not the handles as called for in claim 24. Paragraph 59 discloses handles or mounts 22 to be formed from a bendable rod with a polymer coating. However, in the art a rod is generally considered to be thicker than a wire wherein a polymer coated rod is not considered to be an equivalent to a wire as called for in claims 4 and 24. Therefore the specification is silent as to a handle which comprises a metal
wire covered by a polymer coating as called for in claims 4 and 24 wherein there is an insufficient written description of this subject matter.
The specification is silent as to a handle that comprises a section that can be permanently attached or releasably attached as called for in claim 7. Additionally, the specification is silent as to any section with “the likeness of a an ornamental feature” and no ornamental features are shown in the drawings.
The specification does not describe any “section” that can be permanently attached or releasably attached to a handle and none are identified in the drawings. It is noted that means for attachment 32, magnets 34 and clips 36 can be attached to the handles, however, these are not described as a section as called for in claim 7 wherein the specification and drawings do not provide any antecedent for any “section” that can be permanently attached or releasably attached to a handle. It is also noted that an adapter which is an unnumbered clip is shown in figure 7, but these are not described as sections and are called for in claims 9 and 10. Consequently, there is an insufficient written description of a section or an ornamental feature as called for in claim 7.
The specification is silent as to a secondary piece which is permanently or reversibly attached to the mouthpiece pump to increase compressing force and direct the spray of fluids from the mouthpiece pump as called for in claim 12. No new matter should be entered. Additionally, the specification is silent as to any piece with “the likeness of an ornamental feature” and no ornamental features are shown in the drawings.
The specification does not describe any “secondary piece” that can be permanently attached or releasably attached to the mouthpiece pump and none are identified in the drawings. It is noted that paragraph 13 discloses the mouthpiece pump to be molded as a single piece and states that this eliminates a “risk of biting or dislodging a rigid or secondary piece”. However, stating that molding the mouthpiece as a single piece to prevent secondary pieces from being dislodged is not a disclosure of an
existence of a secondary piece as claimed in claim 12. Paragraph 13 is disclosing that by molding the mouthpiece pump as a single piece there is no need for any rigid or secondary pieces. Ergo by eliminating the existence of any rigid or secondary pieces, this eliminates a “risk of biting or dislodging a rigid or secondary piece” as disclosed in paragraph 13 and called for in claim 1. Consequently, there is an insufficient written description of a secondary piece or an ornamental feature as called for in claim 12.
The specification is silent as to a plurality of disposable sleeves that fit over the mouthpiece pump as called for in claim 21. No new matter should be entered. The only sleeve found in the specification is an insulating sleeve for the reservoir in paragraph 55. The specification is silent as to any disposable sleeves that fit over the mouthpiece pump as called for in claim 21. Consequently, there is an insufficient written description of disposable sleeves as called for in claim 21.
Claim 1 is specific to the embodiment which includes “a mouthpiece pump molded as a single piece utilizing one pliable material and deformable along its entire length” and which performs the function of being “compressed or bitten at any portion of the mouthpiece pump without risk of biting or dislodging a rigid or secondary piece” as shown at 16 in figure 11. However, claims 13-17 define a mouthpiece pump which comprises three valves. The only disclosed embodiment of a mouthpiece pump with three valves as called for in claims 13-17 is in figures 5A-5E. The embodiment of figures 5A-5E is made of three pieces, 18, 20a and 20c and thereby is not “a mouthpiece pump molded as a single piece utilizing one pliable material and deformable along its entire length” wherein there is no antecedent basis in the specification of a mouthpiece pump which includes three valves as required by claims 13-17 which is also molded as a single piece utilizing one pliable material and performs the function of being “compressed or bitten at any portion of the mouthpiece pump without risk of biting or dislodging a rigid or secondary piece” as required by claim 1 wherein the specification lacks a sufficient written description of this claimed arrangement and it is not shown in the drawings.
Also, regarding claim 16, paragraphs 23, 30, 72 and 85 all disclose that the third valve is biased in the closed position. No statement can be found in the specification which discloses the third valve to be biased in the open position. Consequently, there is no antecedent basis in the specification for biasing the third valve in the open position as called for in claim 16 and the specification lacks a sufficient written description of biasing the third valve in the open position.
Claims 5-7 depend from indefinite claim 4.
Claims 4-7, 12, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
In claims 4, 7, 12, 17 and 19; it is not certain if the limitations following “optionally” are or are not part of the claimed combination because they may or may not be claimed, thereby rendering the claims indefinite. For purposes of examination, the elements following “optionally” are not considered to be part of the claimed combination.
Also regarding claim 7, “the likeness of a an ornamental feature” is grammatically incorrect and needs to be corrected.
The specification is silent as to a secondary piece which is permanently or reversibly attached to the mouthpiece pump to increase compressing force and direct the spray of fluids from the mouthpiece pump as called for in claim 12. The specification does not describe any “secondary piece” that can be permanently attached or releasably attached to the mouthpiece pump and none are identified in the drawings. It is noted that paragraph 13 discloses the mouthpiece pump to be molded as a single piece and states that this eliminates a “risk of biting or dislodging a rigid or secondary piece”. However, stating that molding the mouthpiece as a single piece to prevent secondary pieces from being dislodged is not a disclosure of an existence of a secondary piece as claimed in claim 12. Paragraph 13 is disclosing that by
molding the mouthpiece pump as a single piece there is no need for any rigid or secondary pieces. Ergo by eliminating the existence of any rigid or secondary pieces, this eliminates a “risk of biting or dislodging a rigid or secondary piece” as disclosed in paragraph 13 and called for in claim 1. Therefore, when claim 12 calls for a secondary piece it is contradicting parent claim 1 since in order to perform the function of eliminating a “risk of biting or dislodging a rigid or secondary piece” that is called for in claim 1, the mouthpiece needs to be molded in a single piece as disclosed in paragraph 13 which single piece mouthpiece precludes any rigid or secondary piece. Consequently, when claim 12 calls for a secondary piece it is contradicting claim 1 which thereby renders claim 12 indefinite.
Claims 5-7 depend from indefinite claim 4.
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AlA 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The specification is silent as to a secondary piece which is permanently or reversibly attached to the mouthpiece pump to increase compressing force and direct the spray of fluids from the mouthpiece pump as called for in claim 12. The specification does not describe any “secondary piece” that can be permanently attached or releasably attached to the mouthpiece pump and none are identified in the drawings. It is noted that paragraph 13 discloses the mouthpiece pump to be molded as a single piece and states that this eliminates a “risk of biting or dislodging a rigid or secondary piece”. However, stating that molding the mouthpiece as a single piece to prevent secondary pieces from being dislodged is not a disclosure of an existence of a secondary piece as claimed in claim 12. Paragraph 13 is disclosing that by molding the mouthpiece pump as a single piece there is no need for any rigid or secondary pieces. Ergo by eliminating the existence of any rigid or secondary pieces, this eliminates a “risk of biting or dislodging a rigid or secondary piece” as disclosed in paragraph 13 and called for in claim 1. Therefore, when claim 12 calls for a secondary piece it is calling for an element which has been eliminated in parent claim 1 since in order to perform the function of eliminating a “risk of biting or dislodging a rigid or secondary piece” that is called for in claim 1, the mouthpiece needs to be molded in a single piece as disclosed in paragraph 13 which single piece mouthpiece precludes any rigid or secondary piece. Consequently, when claim 12 calls for a secondary piece it is defining an element that has been eliminated in parent claim 1 and thereby is not further defining parent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Collins 8.740.167. Collins discloses: An oral hydration system comprising:
a fluid reservoir (as is the beverage container disclosed on column 1, line 21); and
one or more handles (8a/b, 21, 51, 61, 71, 170) reversibly attached or permanently attached to the reservoir or a reservoir lid (as disclosed a reservoir or beverage can is placed within the wire frames or handles as claimed), wherein the one or more handles can be reversibly bent or shaped and
maintained in the bend or shape while supporting the reservoir when filled with fluid, to enable the reservoir to remain in an upright or inclined position, on a flat surface, or to reversibly hang or attach the reservoir to a variety of different shaped objects (as disclosed on column 3, lines 40-45, the wire frame can be a piece of bent metal).
Regarding claim 24, Collins discloses the use of a polymer coating on column 3, lines 40-45.
Claim 23 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Forestal 4,301,934. Forestal discloses: An oral hydration system comprising:
a fluid reservoir (10); and
one or more handles (80) reversibly attached or permanently attached to the reservoir or a reservoir lid (58), wherein the one or more handles can be reversibly bent or shaped and maintained in the bend or shape while supporting the reservoir when filled with fluid, to enable the reservoir to remain in an upright or inclined position, on a flat surface, or to reversibly hang or attach the reservoir to a variety of different shaped objects (as shown in the figures, the reservoir 10 is upright for dispensing and can be bent or shaped by the universal joint shown at 86 in figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dahler et al. 8,141,728 in view of Lerner 5,730,336. Dahler discloses: An oral hydration system (10) comprising:
a) a fluid reservoir (11);
b) a supply tube (29) fluidly coupled to the reservoir at its distal end (32); and
c) a mouthpiece pump (20) molded as a single piece utilizing one pliable material and deformable along its entire length (mouthpiece 20 is shown as a single piece and is typically molded from polymeric material with an end slit or valve as is well known in the art), wherein the mouthpiece pump is fluidly coupled at its distal end to a proximal end of the supply tube (the base of 20 is secured to 17, 25 which is part of the connection assembly that attaches supply tube 29 at proximal end 31), wherein the mouthpiece pump or the supply tube comprises a one-way distal valve (28) and the mouthpiece pump is sealed proximally with a proximal face in a form of a mouthpiece containing a proximal valve (either 27 or the slit at the outlet end of 20 as is well known in the art) that seals until the pump is deformed by a user for the purpose of creating a priming and pumping action to draw fluid from the reservoir, through the supply tube and out of the mouthpiece pump to the user, wherein the mouthpiece pump can be safely compressed or bitten at any portion of the mouthpiece pump without risk of biting or dislodging a rigid or secondary piece (there are no rigid or secondary pieces in the single piece pump 20:
substantially as claimed but does not specifically disclose the mouthpiece pump (20) to be molded as a single piece utilizing one pliable material and to have an end slit or proximal valve. However, Lerner teaches another having bite valve located at the end of a supply tube 16 having the mouthpiece molded as a single piece utilizing one pliable material as disclosed on column 4, lines 60-64, including end slits or a proximal valve 44, 45, 54, 56 for the purpose of readily manufacturing the unit and to ensure liquid is not dispensed until desired. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to manufacture the mouthpiece pump of Dahler as a single piece utilizing one pliable material and to have an end slit or proximal valve as, for example, taught by Lerner in order to readily manufacture the unit and to ensure liquid is not dispensed until desired.
Regarding claims 2 and 3, Lerner teaches sidewalls of varying thickness with a thin section at the end of the pointer for 23 in figures 6 and 7 and thick sections at 36 and 60 wherein the mouthpiece includes a bowl shape to direct and shape the spray of fluids.
Regarding claim 12, Dahler discloses a secondary piece 22-28 which is permanently or reversibly attached to the mouthpiece pump 20 and serves to increase the compressing force of fluids directed to the pump.
Regarding claims 13-15 and 17, Dahler in view of Lerner disclose the use of three valves biased to the closed position with a distal valve 28, a proximal slit valve on the outlet of mouthpiece 20 and a third valve 27 with two sub-chambers at 20 and 22.
Regarding claim 20, Dahler discloses a safety ring 17.
Claims 1-3, 9, 10, 20, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Forestal 4,301,934 in view of Lerner 5,730,336. Forestal discloses: An oral hydration system (10) comprising:
a) a fluid reservoir (10);
b) a supply tube (14) fluidly coupled to the reservoir at its distal end (18); and
c) a mouthpiece pump (20) molded as a single piece utilizing one pliable material and deformable along its entire length (mouthpiece 20 is shown as a single piece in figure 4 and is typically molded from polymeric material with an end slit or valve as is well known in the art), wherein the mouthpiece pump is fluidly coupled at its distal end to a proximal end of the supply tube (the base 34 of 20 is secured to 40 which is part of the connection assembly that attaches supply tube 14 at proximal end 22), wherein the mouthpiece pump or the supply tube comprises a one-way distal valve (72, 76) and the mouthpiece pump is sealed proximally with a proximal face in a form of a mouthpiece containing a proximal valve (at 38 at the outlet end of 20 as is well known in the art) that seals until the pump is deformed by a user for the purpose of creating a priming and pumping action to draw fluid from the reservoir, through the supply tube and out of the mouthpiece pump to the user, wherein the  mouthpiece pump can be safely compressed or bitten at any portion of the mouthpiece pump without risk of biting or dislodging a rigid or secondary piece (there are no rigid or secondary pieces in the single piece pump 20):
substantially as claimed but does not specifically disclose the mouthpiece pump (20) to be molded as a single piece utilizing one pliable material and to have an end slit or proximal valve. However, Lerner teaches another having bite valve located at the end of a supply tube 16 having the mouthpiece molded as a single piece utilizing one pliable material as disclosed on column 4, lines 60-64, including end slits or a proximal valve 44, 45, 54, 56 for the purpose of readily manufacturing the unit and to ensure liquid is not dispensed until desired. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to manufacture the mouthpiece pump of Forestal as a single piece utilizing one pliable material and to have an end slit or proximal valve as, for example, taught by Lerner in order to readily manufacture the unit and to ensure liquid is not dispensed until desired.
Regarding claims 2 and 3, Lerner teaches sidewalls of varying thickness with a thin section at the end of the pointer for 23 in figures 6 and 7 and thick sections at 36 and 60 wherein the mouthpiece includes a bowl shape to direct and shape the spray of fluids.
Regarding claims 9 and 10, Forestal discloses an adapter 80 including handles 88 which function as a clip as claimed attaching the system to a support 92.
Regarding claim 20, Forestal discloses a safety ring 40.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Forestal 4,301,934 in view of Lerner 5,730,336 as applied to claim 1 above and further in view of Collins 8,740,167. Forestal discloses: An oral hydration system (10) including bendable handles 88 or clips as broadly claimed which may be hooks as disclosed on column 4, lines 46-51, substantially as claimed but does not disclose a bendable metal wire with a polymer coating. However, Collins teaches another oral hydration system also with handles or hooks 170 or 21 which can be a bendable metal wire with a polymer coating as claimed and as taught on column 3, lines 40-45, for the purpose of conveniently attaching the handles to a support and to protect the handles from liquids. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to make the handles of Forestal from a bendable metal wire with a polymer coating as, for example, taught by Collins in order to conveniently attach the handles to a support and to protect the handles from liquids. 
Regarding claims 5-7, Collins teaches that the wire handles can be bent in various configurations including hanging hooks, holding the reservoir upright and increasing the surface contact area by bending around a bar or pole.
Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Forestal 4,301,934 in view of Lerner 5,730,336 as applied to claim 1 above and further in view of Horito et al. 2007/0012733. Forestal discloses: An oral hydration system (10) including a mouthpiece pump (20) and bendable handles 88 or supports substantially as claimed but does not disclose the use of magnets. However, Horito teaches another oral hydration system also with supports or 24 having mating magnets on the mouthpiece pump at 84 and on a support at 80 for the purpose of storing the mouthpiece pump when not in use. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the system of Forestal with magnets as, for example, taught by Horito, in order to store the mouthpiece pump when not in use.
Claim 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Forestal 4,301,934 in view of Lerner 5,730,336 as applied to claim 1 above and further in view of Blau et al. 10,342,278. Forestal discloses: An oral hydration system (10) including a mouthpiece pump (20) and bendable handles 88 or supports for positioning the mouthpiece near a user’s mouth substantially as claimed but does not disclose wherein the supply tube comprises rigid sections reversibly joined by
angled, semi rigid, or bend and stay connectors or a boom. However, Blau teaches another oral hydration system having the supply tube including rigid sections 132, 126, 128 reversibly joined by angled, semi rigid, or bend and stay connectors 116, 130, 156 which also serve to position the mouthpiece and thereby forms a boom as claimed for the purpose of firmly positioning the mouthpiece near a user’s mouth. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the system of Forestal with rigid sections reversibly joined by angled, semi rigid, or bend and stay connectors as, for example, taught by Blau, in order to firmly position the mouthpiece near a user’s mouth.
Regarding claim 19, Blau teaches bending or clipping the connectors about the fluid conduit thereby forming a means for attaching as claimed.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Forestal 4,301,934 in view of Lerner 5,730,336 as applied to claim 1 above and further in view of Ploss 2016/0068381. Forestal discloses: An oral hydration system (10) including a mouthpiece pump or spout (20) substantially as claimed but does not disclose the use of disposable sleeves. However, Ploss teaches potable drink dispenser with an outlet spout 12 having disposable sleeves 10 for the purpose of preventing the spread of germs. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the system of Forestal with disposable sleeves as, for example, taught by Ploss, in order to prevent the spread of germs.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Forestal 4,301,934 in view of Collins 8,740,167. Forestal discloses: An oral hydration system (10) including bendable handles 88 or clips as broadly claimed which may be hooks as disclosed on column 4, lines 46-51, substantially as claimed but does not disclose a bendable metal wire with a polymer coating. However, Collins teaches another oral hydration system also with handles or hooks 170 or 21 which can be a bendable metal wire with a polymer coating as claimed and as taught on column 3, lines 40-45, for the purpose of conveniently attaching the handles to a support and to protect the handles from liquids. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to make the handles of Forestal from a bendable metal wire with a polymer coating as, for example, taught by Collins in order to conveniently attach the handles to a support and to protect the handles from liquids.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Forestal 4,301,934 in view of Blau et al. 10,342,278. Forestal discloses: An oral hydration system (10) including a mouthpiece pump (20) and bendable handles 88 or supports for positioning the mouthpiece near a user’s mouth substantially as claimed but does not disclose wherein the supply tube comprises rigid sections reversibly joined by angled, semi rigid, or bend and stay connectors or a boom. However, Blau teaches another oral hydration system having the supply tube including rigid sections 132, 126, 128 reversibly joined by angled, semi rigid, or bend and stay connectors 116, 130, 156 which also serve to position the mouthpiece and thereby forms a boom as claimed for the purpose of firmly positioning the mouthpiece near a user’s mouth. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the system of Forestal with rigid sections reversibly joined by angled, semi rigid, or bend and stay connectors as, for example, taught by Blau, in order to firmly position the mouthpiece near a user’s mouth.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Forestal 4,301,934 in view of Horito et al. 2007/0012733. Forestal discloses: An oral hydration system (10) including a mouthpiece pump (20) and bendable handles 88 or supports substantially as claimed but does not disclose the use of magnets. However, Horito teaches another oral hydration system also with supports or 24 having mating magnets on the mouthpiece pump at 84 and on a support at 80 for the purpose of storing the mouthpiece pump when not in use. Therefore, it would have been obvious to one of ordinary skill in the art the time of the effective filing date of the claimed invention to provide the system of Forestal with magnets as, for example, taught by Horito, in order to store the mouthpiece pump when not in use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754